DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 06/07/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the lower surface of the lower pad" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation " arithmetical average roughness of the surface roughnesses is about 100 nm to about 200 nm” in lines 1-2. It is unclear if the claim is referring to the surface roughness of the lower surface of the lower pad, the lower surface of the bump pad or both? For the purpose of expediting prosecution the Office is going to interpret the claim as referring to the surface roughness of the lower pad and the bump pad.
Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-6, 8, 10, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Lin et al. (PG Pub 2014/0319679; hereinafter Lin).

    PNG
    media_image1.png
    266
    618
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches a semiconductor package (para [0057-0113]) comprising: a frame structure (annotated “frame” in Fig. 10 above) comprising a core portion (140,160) and a lower pad (184,162) under the core portion (see Fig, 10), wherein a cavity (space filled with 542) penetrates the core portion (see Fig, 10); a semiconductor chip 124 arranged in the cavity (see Fig, 10), wherein the semiconductor chip comprises an active surface (bottom surface) on which a bump pad (132, 184) is arranged and a non-active surface (top surface) facing the active surface (see Fig, 10); a redistribution structure (186,188,190) under the frame structure and the semiconductor chip (see Fig, 10), wherein the redistribution structure is connected to the lower pad and the bump pad (see Fig, 10); and a molding member (176,182,196) that is on the frame structure and the semiconductor chip, and that is in the cavity (see Fig, 10), wherein the molding member surrounds a lower surface of the frame structure, the active surface of the semiconductor chip, the lower pad, and the bump pad (see Fig, 10).
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the semiconductor chip 124 includes a side surface (left and right sidewalls) that connects the active surface to the non-active surface (see Fig, 10), and wherein the molding member (176,182,196) surrounds the active surface, the non-active surface, and the side surface of the semiconductor chip.
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the lower pad (184,162) protrudes from the core portion (140,160)(see Fig, 10), wherein the bump pad (132, 184) protrudes from the active surface (see Fig, 10), and wherein a lower surface of the lower pad (bottom surface of 184-lower pad), a lower surface of the bump pad (bottom surface of 184-bumpr pad), and a lower surface of the molding member (bottom surface of 172) are coplanar (see Fig. 10).
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches a lower surface of the core portion (bottom of 160) and the active surface (bottom surface of 124) are spaced apart from the redistribution structure (186,188,190) (see Fig. 10).
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the lower surface of the bump pad (bottom surface of 184-bumpr pad) is a flat surface (see Fig. 10).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches a surface roughness of the lower surface of the lower pad (bottom surface of 184-lower pad) is substantially equal to a surface roughness of the lower surface of the bump pad (bottom surface of 184-bumpr pad) (see Fig. 10).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the molding member (176,182,196) covers an upper surface of the core portion (top of 160), a lower surface of the core portion (bottom of 160), and a side surface of the core portion (see Fig. 10), and wherein the molding member fills space between lower pads of the frame structure and space between bump pads of the semiconductor chip (see Fig. 10), and wherein the molding member contacts an upper surface of the redistribution structure (see Fig. 10).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the redistribution structure (186,188,190) comprises a redistribution line (188-horizontal portion) and a redistribution via (188-vertical portion) connected to the redistribution line (see Fig. 10), wherein the redistribution via has a tapered shape that increases in width as a distance from the semiconductor chip increases (see Fig. 10).
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches a semiconductor package (para [0057-0113]) comprising: a core portion (140,160), an upper pad 162 on the core portion, a lower pad (184,162) under the core portion (see Fig. 10), and a through via 154 that connects the upper pad to the lower pad (see Fig. 10), and wherein a cavity (space filled with 542) penetrates the core portion (see Fig. 10); a semiconductor chip 124 arranged in the cavity and having an active surface (bottom surface) on which a bump pad (132, 184) is arranged and a non-active surface (top surface) facing the active surface (see Fig. 10); a redistribution structure (186,188,190) under the frame structure and the semiconductor chip and including a redistribution line (188-horizontal portion) and a redistribution via (188-vertical portion) connected to the redistribution line (see Fig. 10), the redistribution via having a tapered shape that increases in width as a distance from the semiconductor chip increases (see Fig. 10); a molding member  (176,182,196) that is on the frame structure, the semiconductor chip, and the redistribution structure, and that is in the cavity (see Fig. 10); and an external connection terminal 192 arranged under the redistribution structure and electrically connected to the redistribution line and the redistribution via (see Fig. 10), wherein the molding member surrounds all surfaces of the semiconductor chip, a lower surface of the frame structure, an upper surface of the redistribution structure, a side surface of the lower pad, and a side surface of the bump pad (see Fig. 10).
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the lower pad (184-lower pad,162) and the bump pad (132, 184-bump pad) include substantially the same material (para [0046], [0055], [0066]), and wherein a surface roughness of a lower surface of the lower pad is substantially the same as a surface roughness of a lower surface of the bump pad (see Fig. 10).
Regarding claim 20, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches a level of the active surface (bottom surface of 124) and a level of a lower surface of the core portion (bottom surface of 106) are different from each other (see Fig. 10), and wherein the upper surface of the redistribution structure (186,188,190) is a flat surface (see Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin. as applied to claim 1 above, and further in view of Lin et al. (PG Pub 2014/0252573; hereinafter Lin-2).
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the frame structure (annotated “frame” in Fig. 10 above) further comprises: an upper pad 162 on the core portion (140,160); and a through via 154 that connects the upper pad to the lower pad (184,162).
Lin does not teach “the through via has an hourglass shape with a concave middle portion.”

    PNG
    media_image2.png
    200
    572
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 12-provided above, Lin-2 teaches a semiconductor device comprising: a through via 356 (para [0102]) has an hourglass shape with a concave middle portion (see Fig. 12).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the through via, as taught by Lin-2, for the purpose of choosing a suitable and well known through via shape.
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 

3.	Claim 9 and claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin. as applied to claim 1 and claim 16 respectively above.
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the bump pad (132, 184) has a thickness from the active surface to an upper surface of the redistribution structure (see Fig. 10). He does not explicitly teach the thickness is “about 5 µm to about 20 µm”.
However, one of ordinary skill in the art would have found it obvious to alter/change the size of the bump pad (ex. to be greater or less than its current size) so as to optimize the package size. 
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
Regarding claim 19, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the bump pad (132, 184) has a thickness in a vertical direction from the active surface of the semiconductor chip (see Fig. 10). He does not explicitly teach the thickness is “about 5 µm to about 20 µm”.
However, one of ordinary skill in the art would have found it obvious to alter/change the size of the bump pad (ex. to be greater or less than its current size) so as to optimize the package size. 
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
4.	Claim(s) 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (PG Pub 2014/0319679; hereinafter Lin) and Patil et al. (PG Pub 2020/0381405; hereinafter Patil).
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches a semiconductor package (para [0057-0113]) comprising: 
	a first sub-package (see claim limitations below);
wherein the first sub-package comprises: a frame structure (annotated “frame” in Fig. 10 above) comprising a core portion (140,160) and a lower pad (184,162) under the core portion (see Fig, 10), wherein a cavity (space filled with 542) penetrates the core portion (see Fig, 10); wherein the first semiconductor chip is arranged in the cavity (see Fig, 10), wherein the first semiconductor chip comprises an active surface (bottom surface) on which a bump pad (132, 184) is arranged and a non-active surface (top surface) facing the active surface (see Fig, 10); a redistribution structure (186,188,190) under the frame structure and the semiconductor chip (see Fig, 10), wherein the redistribution structure is connected to the lower pad and the bump pad (see Fig, 10); and a molding member (176,182,196) that is on the frame structure and the first semiconductor chip, and that is in the cavity (see Fig, 10),
wherein the lower pad protrudes from the core portion (see Fig, 10), wherein the bump pad protrudes from the active surface, and wherein a lower surface of the lower pad, a lower surface of the bump pad, and a lower surface of the molding member are coplanar (see Fig, 10).
Lin does not teach “a second sub-package on the first sub-package and comprising a second semiconductor chip; and a connection structure connecting the first sub-package to the second sub-package.”

    PNG
    media_image3.png
    688
    1053
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Patil teaches a semiconductor device (para [0027-0032]) comprising: a second sub-package 104 (para [0027]) on a first sub-package 102 (para [0027]) and comprising a second semiconductor chip 122 (para [0028]); and a connection structure 120 (para [0029]) connecting the first sub-package to the second sub-package (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second package over the first package, as taught by Patil, in order to form a more robust package.
	Regarding claim 12, refer to the figures cited above, in the combination of Lin and Patil, Lin teaches the frame structure (annotated “frame” in Fig. 10 above) comprises: an upper pad 162 on the core portion (see Fig. 10); and a through via 154 connecting the upper pad to the lower pad (see Fig. 10), and wherein the connection structure 120-Patil is connected to the upper pad 162.
Regarding claim 13, refer to the figures cited above, in the combination of Lin and Patil, Lin teaches the molding member (176,182,196) surrounds all surfaces of the semiconductor chip, a lower surface of the frame structure, an upper surface of the redistribution structure, a side surface of the lower pad, and a side surface of the bump pad (see Fig. 10).
Regarding claim 14, refer to the figures cited above, in the combination of Lin and Patil, Lin teaches the lower surface of the lower pad  (bottom surface of 184-lower pad) and the lower surface of the bump pad  (bottom surface of 184-bump pad) are flat surfaces (see Fig. 10), and wherein a surface roughness of the lower surface of the lower pad (bottom surface of 184-lower pad) is substantially equal to a surface roughness of the lower surface of the bump pad (bottom surface of 184-bumpr pad) (see Fig. 10).
Regarding claim 15, refer to the figures cited above, in the combination of Lin and Patil, Patil teaches the first semiconductor chip 110-Patil and the second semiconductor chip 122-Patil are of different types (para [0032]).

5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin. as applied to claim 17 above, and further in view of Chavali et al. (PG Pub 2019/0311916; hereinafter Chivali).
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 10 provided above, Lin teaches the lower pad (184-lower pad,162) and the bump pad (132, 184-bump pad). He does not explicitly teach “an arithmetical average roughness of the surface roughnesses is about 100 nm to about 200 nm.”
In the same field of endeavor, refer to Fig. 3A, Chivali teaches a semiconductor package comprising: a pad 118 (para [0132]); wherein an arithmetical average roughness of the surface roughnesses is about 100 nm to about 200 nm (para [0132]). 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a “roughening treatment of the first pads 118 for example, to promote the adhesion of the following layers” (para [0132]).

	
Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kim et al. (PG Pub 2020/0161203) teaches a semiconductor package.
	b. Chiu et al. (US Patent No. 10,410,970) teaches an electronic package

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
/KYOUNG LEE/Primary Examiner, Art Unit 2895